Appeal from a judgment of the Supreme Court at Special Term, dated August 24, 1976 and entered in Albany County, which, in a proceeding pursuant to section 330 of the Election Law, granted petitioner’s application and declared valid a petition designating him as a candidate of the Liberal Party for the public office of Member of the Assembly for the 96th Assembly District to be voted upon in the September 14, 1976 primary. Judgment affirmed, without costs, on the opinion of Miner, J., at Special Term. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.